DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.
MPEP 2164.08(A): A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).
Claim 7 recites a holographic storage device “for simultaneously recording and reading on two sides…”, which invokes a means plus function claim. It does not appear in combination with another recited element of means, and therefore, is not enabling, as noted above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites “a holographic storage device”, but it does not positively recite any structural components included in such device. The limitation “for simultaneously recording and reading on two sides…” appears to be a functional limitation recited only in the claim’s preamble. The limitation “for simultaneously recording and reading on two sides, wherein a plurality of optical heads are disposed on both sides of a storage medium, which are capable of performing information recording and reading simultaneously or separately” appears to merely describe the function of the device which neither positively recites the structural components nor clearly defines the physical structure of the control circuitry, and therefore does not definitely set forth the boundaries of patent protection sought by the inventor.
Claims 8-18 are dependent upon claim 7 and do not appear to cure the deficiencies thereof. While the dependent claims recite mechanical components of the 
	Claim 19 recites a holographic storage method, but it does not positively recite any steps associated with the method. Therefore, the claim could be interpreted in its entirety as a preamble without a body. It is noted that dependent claim 20 includes positively-recited method steps, and therefore cures the deficiency of claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (US 2010/0172003).
In regard to claim 1, Tachibana discloses a holographic storage device (Figure 2) for simultaneously recording and reading on two sides (as shown), wherein two optical heads are disposed on both sides of a medium (as shown in Figure 2, one optical head is disposed on an upper side of the disk o, and another optical head is disposed on a lower side of the disk o); the two optical heads are capable of performing information recording and reading simultaneously or separately (paragraph 0015: “simultaneous recording/simultaneous reproducing can be performed by both the upper and lower 
In regard to claim 2, Tachibana discloses that signal beam and reference beam led out from a same optical head are off-axis (as shown).
In regard to claim 3, Tachibana discloses that signal beam or reference beam is mutually coaxial in the two optical heads during hologram recording (as shown).
Claim 7 has similar limitations as claim 1 and is therefore rejected on the same grounds.
Allowable Subject Matter
Claims 4-6 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Tachibana, teaches all claimed limitations, as noted in the rejections above. However, Tachibana fails to teach or suggest: in claim 4, wherein during hologram recording, polarization directions of beams between the two optical heads are mutually orthogonal, and polarization directions of the signal beam and the reference beam in the same optical head are the same; in regard to claim 5, wherein shift multiplexing storage is simultaneously performed on both sides of a 
Claims 8 & 19 recite similar allowable limitations as claim 6.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Matsuda (US 2009/0296557) discloses hologram recording technology capable of simultaneously recording/reproducing a two-dimensional information by one hologram, as well as over-writing a plurality of page data in the same place, which is effective in recording and reproducing high volume and high speed information.
Ren et al. (US 2010/0157776) discloses a data storage device wherein a reference beam is diffracted in three directions: the back reflection from a data micro-hologram, and the side reflections from two off-axis micro-holograms.
Okamoto et al. (US 2013/0215730) discloses a holographic memory recording and reproduction apparatus that simultaneously produces holograms without using a variable phase shifter by using a special interferometer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) .  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688